DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 28-47 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “21” has been used to designate both the ends of the anode rods in Figure 3 and the anode rods themselves in Figure 4. It appears that the anode rods in Figure 4 should be instead be designated by “22”. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “46” in Figure 2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 28 and 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (U.S. 2003/0205482).
Regarding claim 28, Allen discloses an apparatus for generating hydrogen by means of electrolysis (see e.g. Fig. 6, hydrogen and oxygen gas generator 100, Paragraph 0025, lines 1-2), comprising a housing adapted to contain an aqueous electrolyte, in use (see e.g. Fig. 5, vessel 110 which contains saline solution 165; Paragraph 0035, lines 1-3), and a number of electrodes located within the housing (see e.g. Fig. 1, electrodes 160, Paragraph 0027, lines 1-2), the electrodes comprising a number of cathodes and a number of anodes (see e.g. Paragraph 0008, lines 4-7), the electrodes each having a first end portion and each of the electrodes being mounted on 
Regarding claim 30, Allen discloses the first end portion of each electrode penetrating the first side wall of the housing (see e.g. Figs. 3 and 5, electrodes 160 penetrate through lower plate 122) and the apparatus further comprises a sealing device to provide a substantially water tight seal between the electrodes and the first side wall (see e.g. Fig. 5, bottom insulating rubber gasket 126 which separates the electrodes’ connections with the conductive busbars from the water; Paragraph 0028).
Regarding claim 31, Allen discloses the elongate members being in the form of rods (see e.g. Paragraph 0027, lines 4-5).
Claim(s) 40-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammond et al. (U.S. Patent No. 3,761,382), hereinafter Hammond.
Regarding claim 40, Hammond discloses an apparatus for generating hydrogen (“hydrogen generation unit”, see e.g. Col. 1, lines 68-69), comprising a housing adapted to contain an aqueous electrolyte, in use (see e.g. Fig. 4, generator 60 which is filled with water and electrolyte; Col. 4, lines 70-72, and Col. 6, lines 8-11); an anode and a cathode, both the anode and the cathode being mounted on the housing (see e.g. Fig. 4, oxygen electrode 50 and hydrogen electrode 61 mounted on cover 151 of the vessel; Col. 5, lines 6-9) and each having a first portion that is adapted to be immersed in the aqueous electrolyte, in use (see e.g. Fig. 4, bottom portions of electrodes 50 and 61), such that a potential difference is applied across the anode and the cathode, in use (see e.g. Col. 6, lines 11-14); and the apparatus further comprising an electrolyte level electrode mounted on the housing (see e.g. Fig. 4, water level electrode 85 mounted in cover 151; Col. 5, lines 6-9) and having a first portion adapted to be in contact with the aqueous electrolyte, in use (see e.g. Fig. 4, lower part of electrode 85), and a second portion adapted to be coupled to the electrical circuit, in use (see e.g. Fig. 3, circuitry shown connected to electrode 85, Col. 3, lines 72-75) whereby, in use, when the aqueous electrolyte drops below a threshold level such that the electrolyte level electrode is not in contact with the electrolyte, a change in potential at the electrolyte level electrode is detected by the electrical circuit and the electrical circuit generates a low level electrolyte signal (a current is passed to a relay when the electrolyte is below a predetermined level; see e.g. Col. 3, line 72-Col. 4, line 7).

Regarding claim 42, Hammond discloses an impedance in series with the electrolyte level electrode (see e.g. Col. 3, lines 72-74, “current limiting resistor”) and a voltage being applied across the impedance, the electrolyte level electrode and a cathode (voltage applied to the hydrogen electrode, i.e. cathode, as well as the level electrode and its connected resistor; see e.g. Col. 6, lines 11-18) and the potential between the impedance and the electrolyte level electrode being detected by the electrical circuit (see e.g. Col. 3, line 72-Col. 4, line 7). 
Claim(s) 43-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gil et al. (U.S. 2009/0075132), hereinafter Gil.
Regarding claim 43, Gil discloses an apparatus for generating hydrogen by means of electrolysis (see e.g. Paragraph 0018, lines 1-3), comprising a housing adapted to contain an electrolyte, in use (see e.g. Fig. 2, reactor 270 holding electrolyte solution 275; Paragraph 0064, lines 1-2), and a number of electrodes located within the housing, the electrodes comprising a number of cathodes and a number of anodes (see e.g. Fig. 2, anodes 260 and cathodes 265; Paragraph 0064, lines 3-5), the electrodes each having a first end portion and all being mounted on one section of the housing by means of the first end portion and a printed circuit board (PCB) mounted on the outside of the section of the housing (see e.g. Figs. 1 and 2, bottom ends of electrodes 260/265 
Regarding claim 44, Gil discloses the first end portions being adapted to be coupled to an electrical power supply, in use, by means of the PCB (see e.g. Figs. 1 and 2, control unit 220/120; Paragraphs 0045-0046).
Regarding claim 45, Gil discloses the electrodes being in the form of elongate members (see e.g. Fig. 2, electrodes 260 and 265), and being arranged in a linear array such that each anode is separated from an adjacent anode by a cathode and each cathode is separated from an adjacent cathode by an anode (see e.g. Fig. 2, anodes 260 alternating with cathodes 265).
Regarding claim 46, Gil discloses the electrodes being mechanically mounted on the PCB (see e.g. Figs. 1 and 2, via electrode pads 240/140 that are in the form of sockets; Paragraph 0052).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Darrel (U.S. 2012/0012456).
Allen teaches all the elements of the apparatus of claim 28 as stated above. Allen further teaches the ends of the electrodes remote from the side on which the electrodes are mounted electrodes located in recesses in an opposite side wall of the housing (see e.g. Fig. 5, lower ends of electrodes 160 supported in apertures of spacer plate 157; Paragraph 0034). However, Allen does not teach the electrodes being located in the recesses without penetrating the opposite side wall.

Allen also teaches that the performance and production rate of the gas generator depends on the exposed surface area of the electrodes (see e.g. Allen Paragraph 0038).The cutouts taught by Darrel allow more of the electrode surface to be exposed, since the ends only partially extend through the thickness of the panel (see e.g. Darrel Fig. 1 at cutouts 40 and 44), as opposed to the arrangement of Allen where the electrodes penetrate through the entire thickness of the supporting spacer (see e.g. Allen Fig. 5, electrodes 160 through spacer plate 157). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Allen to include the non-electrically connected ends of the electrode located in partial cutout recesses of the opposite side wall as taught by Darrel in order to improve performance .
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Meyer et al. (U.S. 2007/0051633), hereinafter Meyer.
Allen teaches all the elements of the apparatus of claim 28 as stated above. Allen does not teach the electrodes being formed of a non-reactive metal. Allen does however teach the electrodes being formed of carbon (see e.g. Paragraph 0027, lines 4-5), which is a non-reactive material, as evidenced by Meyer (see e.g. Meyer Paragraph 0025). 
Meyer teaches an apparatus for producing hydrogen and oxygen from an aqueous source using a direct current (see e.g. Abstract), comprising electrically conductive cathodes and anodes which are preferably formed of non-reactive conductive materials, such as gold, silver, platinum, titanium, stainless steel and aluminum, as they provide the longest service life before replacement becomes necessary (see e.g. Paragraph 0025). Allen similarly teaches changing the particular electrode material to extend usage and durability and prevent frequent replacement (see e.g. Allen Paragraph 0005, lines 7-12, and Paragraph 0006, lines 12-17).
MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodes taught by Allen to comprise one of the non-reactive metals taught by Meyer as alternate materials that provide the same purpose of increasing service life before replacement.
Claims 32-33 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Sheard (GB 2518132).
Regarding claim 32, Allen teaches all the elements of the invention of claim 28 as stated above. Allen does not teach the elongate members having a ridged formation on their outer surface.
Sheard teaches a hydrogen generator in which hydrogen is generated by electrolysis (see e.g. Abstract), comprising anodes and cathodes which are formed as threaded rods to increase their surface area and aid the production of hydrogen and oxygen (see e.g. Page 4, lines 16-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodes of Allen to have a threaded surface as taught by Sheard in order to increase the electrode surface area and aid hydrogen and oxygen production.

Regarding claim 35, Allen teaches all the elements of the invention of claim 28 as stated above. Allen does not teach the anodes being coated with an anti-passivation coating.
Sheard teaches a hydrogen generator in which hydrogen is generated by electrolysis (see e.g. Abstract), comprising at least one anode that includes a passivation inhibiting coating which allows the anode to retain its ability to function (see e.g. Page 4, lines 13-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anodes of Allen to comprise the passivation inhibiting coating taught by Sheard to allow the anodes to retain their ability to function.
Regarding claim 36, Allen in view of Sheard teaches the anti-passivation coating being one of mixed metal oxide or platinum oxide (see e.g. Sheard Page 4, lines 13-14).
Claims 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Anagnostopoulos (WO 2016/084037).
Regarding claim 37, Allen teaches all the elements of the apparatus of claim 28 as stated above. Allen does not explicitly teach the electrodes being mounted on the first side wall of the housing by means of a threaded fastening on the first end portion.
Anagnostopoulos teaches an electrolytic gas generation apparatus (see e.g. Abstract), comprising threaded fastenings on the complementary threaded ends of conductive tubular members mounted in a chamber (see e.g. Fig. 1, tubular members 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodes of Allen to be mounted by threaded fastenings as taught by Anagnostopoulos in order to securely hold them in place.
Regarding claim 38, Allen in view of Anagnostopoulos teaches the first end portion of each electrode comprising a thread formation to enable the first end portion to be secured to the housing by means of a complementary threaded fastener with engages with the thread formation on the first end portion to mount each electrode on the first side wall (see e.g. Anagnostopoulos Fig. 1, threaded ends of tubular members 22 and 20 with complementary threaded adjusting members 22.2 and 20.2; Page 14, lines 4-8).
Claims 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Gil.
Allen teaches all the elements of the apparatus of claim 28 as stated above. Allen does not explicitly teach a printed circuit board mounted on the outside of the first side wall of the housing, wherein each of the electrodes are electrically coupled to electrical contacts on the PCB by means of the first end portion.
Gil teaches a hydrogen generating apparatus (see e.g. Abstract), comprising a base panel which secures electrodes (see e.g. Fig. 2, base panel 210 holding electrodes 260 and 265 via indentations 214; Paragraph 0061) and forms part of a printed circuit board (see e.g. Paragraph 0043, lines 1-3). This printed circuit board 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Allen to comprise a PCB mounted to the housing and electrically coupled to the electrodes as taught by Gil in order to provide simple integrated control to the apparatus.
Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gil in view of Anagnostopoulos.
Gil teaches all the elements of the apparatus of claim 28 as stated above. Gil does not teach the first end portion of each electrode comprising a thread formation to enable the first end portion to be secured to the one section of the housing and the PCB by means of a complimentary threaded fastener which engages with the thread formation on the first end portion to mount each electrode on the one section and the PCB.
Anagnostopoulos teaches an electrolytic gas generation apparatus (see e.g. Abstract), comprising threaded fastenings on the complementary threaded ends of conductive tubular members mounted in a chamber (see e.g. Fig. 1, tubular members 20 and 22 mounted in chamber 14 with threaded adjusting members 20.2 and 22.2) in order to securely hold the tubular members in place (see e.g. Page 14, lines 4-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodes taught by Gil to comprise the threaded ends and complementary threaded fasteners taught by Anagnostopoulos in order to securely hold the electrodes in place.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
de Souza et al. (U.S. Patent No. 6,336,430) teaches a hydrogen generating system comprising a series of alternating anode and cathode electrodes, which may be in the form of bars, mounted by both ends in a vessel, as well as a level sensor which connects to a circuit indicating the electrolyte level in the vessel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/M.S.J./
Examiner, Art Unit 1795                                                                                                                                                                                             

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795